Citation Nr: 0902755	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO. 06-22 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease, right shoulder.

2. Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease, left shoulder.

3. Entitlement to service connection for a groin disability.

4. Entitlement to service connection for a right hip 
disability.

5. Entitlement to service connection for a left knee 
disability, to include as secondary to the veteran's service 
connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from October 1983 to October 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1. The veteran's service-connected disability, described for 
rating purposes as degenerative joint disease, right 
shoulder, is productive of tenderness, flexion and abduction 
to 170 degrees, external rotation to 75 degrees, internal 
rotation to 80 degrees and joint function additionally 
limited by pain, fatigue and lack of endurance upon 
repetitive use with no additional limitation of range of 
motion.

2. The veteran's service-connected disability, described for 
rating purposes as degenerative joint disease, left shoulder, 
is productive of flexion to 165 degrees, abduction to 170 
degrees, internal and external rotation to 80 degrees, and 
joint function additionally limited by pain, fatigue, and 
lack of endurance upon repetitive use with no additional 
limitation of range of motion.

3. The veteran's service-connected right shoulder scars are 
small, superficial, well-healed, nontender on examination, 
and do not result in limitation of motion of the affected 
part.

4. The veteran's service-connected left shoulder scar is 
small, superficial, well-healed, nontender on examination, 
and does not result in limitation of motion of the affected 
part.

5. The veteran does not have a current groin, right hip, or 
left knee disability. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to a disability rating in 
excess of 10 percent for degenerative joint disease of the 
right shoulder have not been met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic 
Codes 5010, 5200, 5201, 5202, 5203 (2008).

2. The criteria for entitlement to a disability rating in 
excess of 10 percent for degenerative joint disease of the 
left shoulder have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 
5010, 5200, 5201, 5202, 5203 (2008).

3. The criteria for assignment of a compensable disability 
rating for right shoulder scars have not been met. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.118, Diagnostic Codes 
7801-7805 (2008).

4. The criteria for assignment of a compensable disability 
rating for left shoulder scar have not been met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.14, 4.118, Diagnostic Codes 7801-7805 
(2008).

5. The criteria for the establishment of service connection 
for a groin disability are not met. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

6. The criteria for the establishment of service connection 
for a right hip disability are not met. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

7. The criteria for the establishment of service connection 
for a left knee disability are not met. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been recently revised in part. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a September 2005 letter, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate service connection claims, as well as specifying 
what information and evidence must be submitted by him and 
what information and evidence will be obtained by VA. The 
veteran did not receive notice of how a disability rating and 
effective date would be assigned in the event that service 
connection was granted. However, the Board finds that the 
veteran was not prejudiced by this error because the denial 
of the service connection claims in this appeal renders moot 
any question as to the appropriate disability rating and 
effective date to be assigned. 

With respect to the veteran's claim for an increased rating 
for his service-connected shoulder loss disabilities, this 
appeal arises from the veteran's disagreement with the 
disability rating assigned following the grant of service 
connection. Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). Thus, no additional 
discussion of the duty to notify is required.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, VA treatment records, and a 
VA fee-basis examination report. Therefore, the Board finds 
that the record as it stands includes sufficient competent 
evidence to decide these claims. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claims.

The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.

Analysis

Increased Rating Claims

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). However, when the veteran, 
as in this case, is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his service-connected disability is to be 
considered during the entire period from the initial 
assignment of the rating to the present time. See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The veteran contends that the severity of his service-
connected bilateral shoulder disabilities warrants higher 
disability ratings. After careful review of the evidence of 
record, the Board finds that higher disability ratings are 
not warranted.

The veteran's bilateral shoulder disabilities are rated as 10 
percent disabling each under Diagnostic Codes 5010 and 5201. 
When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Diagnostic Code 5010 states that arthritis due to trauma, 
which is established by x-ray findings, is to be rated as 
degenerative arthritis, which is rated under Diagnostic Code 
5003. Diagnostic Code 5003 states that degenerative arthritis 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved. When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion. Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. In 
the absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation. X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation. See 38 C.F.R. 
§ 4,71a, Diagnostic Codes 5003, 5010.

Limitation of motion of the shoulder is rated under 
Diagnostic Code 5201, which has separate ratings for the 
major shoulder and the minor shoulder, depending on whether a 
person is right-hand or left-hand dominant. The June 2006 VA 
fee-basis examination report shows that the veteran is right-
hand dominant. This Diagnostic Code states that for the major 
shoulder, limitation of motion of the arm at shoulder level 
merits a 20 percent rating and limitation of motion midway 
between the side and shoulder level merits a 30 percent 
disability rating. For the non-dominant shoulder, Diagnostic 
Code 5201 dictates that a 20 percent rating is only warranted 
when limitation of the arm is limited to shoulder level. 
Limitation of the arm midway between arm and shoulder level 
also warrants a 20 percent disability rating. 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5021.

The competent evidence of record includes a June 2006 VA fee-
basis examination report which shows that the veteran 
complained of pain in his shoulders bilaterally. The veteran 
said the pain resulted in functional impairment such as an 
inability to play sports or do weight training without pain; 
however, the veteran denied that the disabilities caused 
incapacitation. On physical examination, the veteran was 
right-hand dominant. Examination of the bilateral shoulders 
revealed signs of tenderness. Range of motion of the right 
shoulder showed flexion and abduction to 170 degrees, 
external rotation to 75 degrees and internal rotation to 80 
degrees. The examiner noted that the veteran's right shoulder 
joint function was additionally limited by pain, fatigue and 
lack of endurance upon repetitive use. The examiner noted 
that joint function for the right shoulder was not 
additionally limited by weakness or incoordination after 
repetitive use. 


For the left shoulder, physical examination revealed flexion 
to 165 degrees, abduction to 170 degrees, and internal and 
external rotation to 80 degrees. The examiner stated that 
left shoulder joint function was additionally limited by 
pain, fatigue, and lack of endurance, but not by weakness or 
incoordination. However, the examiner noted that the above 
factors resulted in 0 degrees of additional limitation of 
motion.

In the January 2009 informal hearing presentation, the 
veteran's representative alleges that the June 2006 VA fee-
basis examination report is inadequate for rating purposes 
because the examiner stated that bilateral shoulder joint 
function was limited by pain, fatigue and lack of endurance 
but "failed to show at what point in the range of motion the 
pain began." On the contrary, the Board finds that the 
examiner did not note any pain on the ranges of motion 
recorded in the examination report. Although it is true that 
the examiner reported the veteran's joint function was 
additionally limited by pain, fatigue and lack of endurance, 
the examiner specifically stated that such additional joint 
function limitation resulted in 0 additional degrees of 
limitation of motion. Thus, the Board finds that the 
examination report is adequate for rating purposes, as it 
reflects the functional impairment caused by the disorder at 
issue. See 38 C.F.R. §§ 4.1, 4.10. 

In order to warrant a 20 percent rating under Diagnostic Code 
5201, range of motion of the arm must be limited to no higher 
than the shoulder, which is at 90 degrees. The medical 
evidence shows that the veteran can clearly raise both of his 
arms higher than shoulder level on both flexion and 
abduction. Nevertheless, as noted above, a compensable 10 
percent rating will be assigned when arthritis is confirmed 
by x-ray images, even in the absence of a compensable rating 
under limitation of motion of the affected joint. 

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca, supra; however, as noted above, the additional joint 
function resulting from pain, fatigue and lack of endurance 
does not result in any additional limitation of motion. 
Therefore, disability ratings in excess of 10 percent are not 
warranted under these provisions and the Board finds that the 
currently assigned 10 percent disability ratings 
appropriately capture the extent and severity of the 
veteran's service connected bilateral shoulder disabilities. 

As for other potentially applicable Diagnostic Codes, there 
is no evidence of ankylosis, impairment of the humerus with 
recurrent dislocation or malunion, or impairment of the 
clavicle or scapula to warrant a disability rating in excess 
of 10 percent under Diagnostic Codes 5200, 5202 or 5203. See 
38 C.F.R. § 4.71(a), Diagnostic Codes 5200, 5202, 5203.

The veteran has also been assigned separate noncompensable 
ratings for scars of the right and left shoulder. The June 
2006 VA fee-basis examination report shows that the veteran 
has three scars on his right shoulder ranging in size from 1 
cm to 9 cm long and one scar on his left shoulder that is 15 
cm long. The examination report shows that none of the scars 
are tender, disfiguring, ulcerated, adherent, unstable, or 
inflamed. Also, the examination report reflects that the 
scars show no evidence of tissue loss, keloid formation, 
hypopigmentation, hyperpigmentation, edema or abnormal 
texture.

The provisions of 38 C.F.R. § 4.118, Diagnostic Code 7801 
pertain to all scars (other than on the head, face, or neck) 
which are deep or cause limited motion. Pursuant to 
Diagnostic Code 7801, such a scar or scars warrants a 10 
percent disability evaluation when it involves an area or 
areas exceeding 6 square inches (39 square centimeters). A 20 
percent disability evaluation is warranted for when it 
involves an area or areas exceeding 12 square inches (77 
square centimeters).  

Diagnostic Code 7802 pertains to scars (not on the head, 
face, or neck) that are superficial and do not cause 
limitation of motion. Under this Diagnostic Code, a 10 
percent disability rating is warranted if the scar has an 
area exceeding 144 square inches (929 sq. cm.). 38 C.F.R. § 
4.118, Diagnostic Code 7802.

Under Diagnostic Code 7803, the existence of a superficial, 
unstable scar (one where there is frequent loss of covering 
of skin over the scar) warrants a 10 percent rating, which is 
the maximum rating available under this Diagnostic Code. 38 
C.F.R. § 4.118, Diagnostic Code 7803.

Under Diagnostic Code 7804, the existence of a superficial 
scar (not associated with underlying soft tissue damage) that 
is painful on examination warrants a 10 percent rating, which 
is the maximum rating available under this Diagnostic Code. 
38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7805 provides for rating scars based on 
limitation of motion of the affected part. 38 C.F.R. § 4.118, 
Diagnostic Code 7805.

The competent evidence of record shows that the veteran's 
service-connected scars are small (the largest one is 15 cm 
long), superficial, stable, nontender on examination, and 
without underlying tissue loss, hypopigmentation, 
hyperpigmentation, edema, abnormal texture, keloid formation, 
adherence, ulceration, or inflammation. 

The Board finds that a compensable disability rating is not 
warranted under any of the applicable Diagnostic Codes 
because the evidence does not show that any of the veteran's 
service-connected scars are in excess of 6 square inches (39 
sq. cm.) in order to warrant a compensable disability rating 
under Diagnostic Code 7801, or cover an area of 144 sq. 
inches (929 sq. cm) or greater in order to warrant a 
compensable disability rating under Diagnostic Code 7802, or 
is unstable in order to warrant a compensable rating under 
Diagnostic Code 7803, or is painful on palpation in order to 
warrant a compensable rating under Diagnostic Code 7804, or 
limits the motion of the affected part to warrant a 
compensable disability rating under Diagnostic Code 7805.

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Groin

The veteran's service medical records show that he complained 
of a pulled groin while exercising in September 2003. The 
diagnosis was pulled groin. The veteran's 2005 retirement 
examination report shows that he complained of right groin 
pain, but on clinical examination, no disability of the right 
groin was noted. Additionally, the only post-service medical 
evidence is the June 2006 VA fee-basis examination report, 
which is negative for any complaints or diagnosis of a right 
groin disability. In light of this evidence, the Board finds 
that there is no competent evidence of a current groin 
disability. Service connection cannot be established without 
a current disability. Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). Thus, the Board finds that entitlement to service 
connection for a groin disability is not warranted.

Right Hip

The veteran's service medical records are negative for right 
hip complaints. The veteran's 2005 retirement examination 
report shows no complaints of right hip pain and no right hip 
disability was found on examination. The only post-service 
medical evidence is a June 2006 VA fee-basis examination 
report which shows that the veteran complained of pain and 
stiffness for several years in the hips. On physical 
examination, the veteran's right hip showed no signs of 
edema, effusion, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of movement. Range of motion 
of the right hip was within normal limits with no additional 
limitation of the joint function due to pain, fatigue, 
weakness, lack of endurance, or incoordination was noted 
after repetitive use. The examiner did not diagnose any right 
hip disability and there is no other competent evidence 
showing a current right hip disability. As noted above, 
service connection cannot be established without a current 
disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also  Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001). 

Thus, the Board finds that entitlement to service connection 
for a right hip disability is not warranted.

Left Knee

The veteran's service medical records show he complained of 
left knee pain at his retirement examination in 2005; 
however, upon physical examination, no abnormality of the 
left knee was noted. The only post-service medical evidence 
is a June 2006 VA fee-basis examination report. The 
examination report reflects that the veteran complained of 
giving way and pain in the left knee since 2004. On physical 
examination, the veteran's left knee was entirely within 
normal limits. The examiner stated that there was no 
diagnosis of a left knee disability because there was no 
pathology to render a diagnosis. Once again, as noted above, 
entitlement to service connection cannot be established 
without a current disability. See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992). Thus, the Board finds that 
entitlement to service connection for a left knee disability 
is not warranted. The veteran also argues that he has a left 
knee disability that was caused or aggravated by his service-
connected back disability. Under 38 C.F.R. § 3.310(a), 
service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury. However, as the record fails to show a 
current left knee disability, entitlement to service 
connection for a left knee disability must fail on a 
secondary service connection basis as well.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

An initial disability rating in excess of 10 percent for 
degenerative joint disease, right shoulder, is denied.

An initial disability rating in excess of 10 percent for 
degenerative joint disease, left shoulder, is denied.

An initial compensable disability rating for right shoulder 
scars is denied.

An initial compensable disability rating for a left shoulder 
scar is denied.

Service connection for a groin disability is denied.

Service connection for a right hip disability is denied.

Service connection for a left knee disability, to include as 
secondary to the veteran's service connected lumbar spine 
disability, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


